Title: To George Washington from Brigadier General Henry Knox, 23 May 1780
From: Knox, Henry
To: Washington, George



Sir,
Morris Town, 23 May 1780.

To digest a perfect plan of operations, of the magnitude of those proposed by Your Excellency, demands a much greater extent of abilities and military experience than I can pretend to have. It requires a mind, able to comprehend and provide for every possible exigence, so that, in case of success, we might be ready to urge it to the utmost, or, of misfortune, to render it as little distressing as the event would admit. However, zeal and duty induce me cheerfully to comply with Your Excellency’s request, in the best manner I can; and I shall be happy if any ideas of mine will in the least assist in the arduous business before you.
In the first instance, as a preliminary step to every other exertion, the departments of the quarter master general and commissary of provision must be placed on such a footing as to answer the end and design of their institution. These are the main springs of an army, and, unless they are in perfect order, every movement depending on them must be wrong and will in the end produce destruction.
There must be many things in the quarter master general’s department essentially necessary to be done previous to the intended operations; but what they are, and whether they can be effected, will better be determined by the quarter master general. Forage is included in that department—It is essential that a very large collection of dry forage

be made, with the utmost expedition, and deposited in the places that shall be agreed on hereafter.
Magazines of provision ought to be established at proper places, antecedent to any important expedition being undertaken. It would be superlative folly to enter upon an enterprize, which will require much time in its execution, without an adequate supply of provision for a certain time, and an assurance of the supplies being continued.
The provisions will, I presume, be principally furnished by the States of Pennsylvania, Connecticut and Massachusetts, and, in some degree, New York. I suppose Jersey to be almost exhausted, and that Maryland has already furnished a very large proportion of the quotas assigned by Congress. Virginia, perhaps, is too remote to expect much assistance from in the present case. Besides beef and pork, bread and flour, rum is too material an article to be omitted. No exertions ought to be spared to produce ample quantities of it.
I think it a very material circumstance that the governors, or presidents of those States on which the main stress will lay should be called together at Head Quarters, or to whoever shall have the principal direction of affairs. This step is necessary, as well to infuse into them a proper degree of energy, as to determine the supplies to be furnished the quarter master’s and commissary’s departments, and the number of men each state shall respectively raise. If this is not eligible, or practicable, persons of influence ought to be dispatched to the different states to press the requisitions and expedite the supplies.
If the different states will not, or cannot, grant the means to supply the deficiencies of the two great departments of quarter master and commissary, I do not see how any expedition of importance can be attempted, consistent with reason or military principles. But I flatter myself that the country possess ample resources for the occasion; and that, as soon as a prospect of great success shall be held out, there will be found vigor to draw them forth for the good of the service.
The two departments upon which the existence of the army depends being properly established, the next object will be to enquire what expedition shall be undertaken. This will be necessary, to determine what force to call upon the states for in aid of the French army and continental troops. To adjust this point properly, we must suppose,
First, That the enemy have taken Charlestown and garrisoned it with three thousand of the troops who went to the southward; and that the remainder of the force, of perhaps between 4 and 5000 effective men, influenced by the intelligence of the designs of the French have returned to New York.
2dly—That they have not suceeded at Charlestown, but raised the siege in consequence of the above intelligence, and with their whole force,

except the diminution of killed, wounded, dead and sick amounting perhaps to 1200, have returned to New York.
3dly—That the french fleet and army arrive safely, previous to the supposed junction of the troops under General Clinton with those in New York.
It is likely that one of these supposed events will happen; and considering the importance of New York to the enemy and its being their primary object, all smaller ones will be obliged to yield to it. Therefore I am inclined to believe that Sir Harry Clinton, upon the first intelligence he received of the intentions of the French, raised the siege of Charlestown, if he had not reduced it, or had a moral certainty of reducing it in two or three days. He will not stay there upon the uncertain, or even certain, favorable issue of the siege, if it must be protracted, and suffer the power of Britain in America to be torn up by the roots.
The British ministry, knowing the designs of France, would not content themselves with sending one frigate only to New-York, which was liable to many accidents of the seas and enemies. Probably, besides that, they sent one to Newfoundland and Halifax, and a third directly to Charlestown. If so, we may conclude that Sir Harry received the information nearly as soon as they had it in New York, and that, by the time of Montague’s arrival at South Carolina, the preparations for raising the siege and returning to New York were pretty mature. But even if this should not have happened, yet, from the time the Iris sailed from New York, it is probable that Sir Harry at this period is on his return, and that he will return on or before the 10th of June.
I am afraid that the French fleet will not arrive, or the condition of our army be such as to be ready, in all respects, to commence our operations by that time.
From the circumstances thus stated, it is rational to suppose that Gen. Clinton will have formed a junction of a certain portion of his force with the garrison of New York, before it will be possible for us to be in readiness to act with vigor.
But, it may be possible for the French to arrive previous to the supposed junction, and take their station off Sandy Hook with a force superior to the British naval power in these seas. In that case, New York ought decidedly to be our object. Because the chances of success will be greater than of a failure, and more beneficial than the latter will probably be distressing.
But, even under these circumstances, our force ought to be as respectable as if Gen. Clinton had formed the junction. For his inducement to it will be so great, that we ought to believe he will leave no exertion untried to effect a measure of such infinite importance to him. Our force indubitably ought to be proportioned to probable events.

From the popularity of an attempt on New York, I am induced firmly to believe that any number of men might be obtained on such terms as we could wish. Indeed, some have doubted whether we could subsist them, but I should suppose that it would be easy to procure provisions if the respective governments will exert themselves. But I do not conceive this to be the first part of the military plan. For if a general shall receive orders to besiege a place, the first thing he requests will certainly be an adequate force to reduce it. If the country, or his employers, are unable, or decline, to furnish subsistance for the men indispensably necessary for the purpose, is it his fault if the siege should not be undertaken? Most certainly not, provided he has requested the necessary means.
In the divided state of the enemy, New York is clearly an object. Let us then suppose their force joined, and examine whether that event ought to make any change in our measures. The number of the enemy that went from New York last winter, in both divisions, might have been about 8500. Suppose 1200 of these to have been wasted in the campaign the remainder will be about 7000. Again, suppose Gen. Clinton has taken Charlestown and garrisoned it with 3000, the number that will be to return may amount to about 4000, which number, added to those in New York, are not, in my opinion, sufficient to divert us from attempting the siege of that place.
But, if that should not be the case, and that Sir Harry Clinton sent no troops to Pensacola, (which is rather improbable, considering the serious demonstrations the Spainiards were making against it) he will be able to bring back about 7000 men. This is undoubtedly a respectable body of troops, especially when added to the garrison of at least equal numbers. Yet, under this event, if we could obtain an army proportioned to the attempt, and provisions to subsist them, together with a decided naval superiority, I should prefer a siege, or, if that is not practicable, a blockade of New York to any other enterprize whatever. A successful operation against New York would totally annihilate the British power in America and terminate the war, which would not be the case with any other object we could undertake.
However, if it should be thought, upon a more critical investigation, having a proper and full knowledge of all circumstances, an attempt superior to the combined exertions of the French and American force, an expedition to the Southward, after the sickly season is passed, might be formed, to be pointed against Charlestown, (if in the enemy’s possession) Georgia, or East Florida. The composition of the troops to be principally French, aided by a few continental battalions and officers. Halifax, to people in our circumstances, without a navy, I think would be an improper object for us to attempt. Much might be said upon the propriety of an expedition to Canada, supported by a french fleet and

army; of the facility with which a conquest might be made by a double invasion, by the St Lawrence and the lakes; of the utility and importance of it, but as the matter does not appear to have been in contemplation, I shall only say, that, in my opinion, next to New York, Canada is the most important object that can claim our attention. This, however, to be understood upon the principles of the enemy’s having raised the siege of Charlestown and formed a junction of their force at New York, so as to render it unattainable by us.
If we undertake the siege of New York, which has, or probably will have, a garrison of nearly 14,000 men, we ought to have double that number for the purposes of York and Long Islands and their communications, exclusive of 4 or 5,000 which must be in Jersey. The force in Jersey will be necessary to besiege the posts which the enemy have, or may have, on the west side of Hudsons river, to cover the communication from Pennsylvania, to prevent the enemy making any incursions into Jersey previous to the reduction of Powles hook; and they ought to be provided with proper means of throwing themselves on York or Staten islands, or wherever they may be ordered. Upon the whole, I should suppose that the siege ought not to be undertaken, without we have 31 or 32 thousand effective men; exclusive of which number, a garrison of a thousand or twelve hundred will be wanted for West Point.
It is presumed that Congress will direct the Maryland line to return to this army with the utmost expedition. The propriety of such a decision is as clearly evident as any axiom whatever; and if they do not make it, I confess I shall conceive it to be a bad omen of our success, and of the vigor and decision which ought to animate that body upon whom so much, according to the constitution, must depend.
If the Maryland line returns, we may estimate the Continental troops at 8000, and the French at 6000. The deficiency then, according to my estimate, will be about 19000 men, which the states must be called upon for.
If the quotas of men assigned by Congress, last winter, upon the different states, to serve during the war, cannot be obtained, as I believe they cannot, at least so speedily as to be of any service in the intended operation, then for the men to be draughted to serve during the campaign, to end the first of January, or sooner, as circumstances shall permit. These men to be incorporated into the Continental battalions. When we consider the great number of veteran soldiers who have been discharged in the past winter, and at other periods, who would prefer this union to serving under the militia officers, there can be but little doubt that the requisite number of men might be easily obtained, and generally of those who, organized as above, would render essential service to their country.

To depend principally on militia formed into battalions under their own officers, for the arduous service we are about to engage in, will be to deceive ourselves most wretchedly—to accumulate a monstrous debt—ruin the hopes and entirely prevent the future exertions of the country—disgust our allies—and perhaps annihilate us as a nation. This plan, besides being infinitely more energetic than any other formation of the militia, will strictly be the most oeconomical that can be devised, as it will save us the vast expences of an army of militia officers.
I have as high a veneration and respect for the militia as any person can have. I know them to be individually brave, and in many instances to behave in such a manner as to reflect the highest honor on themselves as well as their country; but a siege requires troops of an essentially different composition. We must be explicit—the object in view is too great, and its consequences too infinite, to be entered upon, without the means shall be such as rationally to promise an happy termination. Without such principles, no success can justify, to a thinking mind, an enterprize voluntarily and deliberately undertaken. The glare of victory may for some time produce an eclat, but the judgement of sensible men will effectually prevent its being perpetuated; whilst on the other hand, a failure under such circumstances will instantly, and forever, rivet the folly of the attempt.
I would, with due deference, propose that the states be called upon for the number wanted for the campaign, in some degree proportioned to the following scale,


New Hampshire—
  1000 


Massachusetts—
  5000 


Rhode Island—
  1000 


Connecticut—
  3500 


New York—
  2500 


New Jersey—
  2500 


Pennsylvania—
  4000 



  19,500.


The force being obtained, and every necessary arrangement made, I would propose that we should commence our operations by the way of Morrisania and its vicinity. That appears to me to be the most proper place for many reasons. The French transports can come into the sound, guarded by a proper force, and land their troops as near as may be thought necessary, whilst the principal part of the heavy ships are endeavoring to force a passage, by the hook and narrows, into the harbour of New York. The transports, after having landed the troops and stores, may either ride in the sound, or put into New London harbour if it should be necessary.
Being at Morrissania, with our boats or pontoons, we shall be in a

situation to distract the enemy, by making feints to land on York Island, by the north or east river, which will oblige them to withdraw their out posts from the upper part of the island, or so to divide their force as to leave us an easy passage over to it.
By commencing our operations that way, we may procure a safe passage over to Long Island, establish our communication with and secure a retreat from it, by fortifying the islands, which will also prevent the passing of any of the enemy’s vessels thro’ hell-gate. These are material points to be attended to, for Long Island is essential to the reduction of New York.
As many of our manoeuvres will be by water, it will be of the first importance that an hundred boats be provided, each to carry 50 or 60 men besides the rowers, and for the management of them there ought to be a body of a thousand or twelve hundred sailor⟨s⟩ obtained from the eastern states. Each boat must have a sea officer—a certain number of boats to constitute a division, under its principal officer—and the whole to be under the direction of the most intelligent, docile, brave sea officer that can be found, who must be perfectly skilled in the doctrine of tides and currents in the places where he shall act. These sailors and officers must be taught to place their point of glory in the perfect management and care of the boats, and obedience to orders.
The detatchment in Jersey to have a number of boats, as well for bridges as for transportation.
The boats must be placed on carriages, and move with the troops when necessary. Besides being properly fixed with oars to transport the troops, there must be plank, timber, cables, anchors, and every other material to fix them as bridges, also artificers, to repair or arrange them upon every occasion. This department appears to be the pivot upon which our manoeuvres by water will depend, and I cannot help repeating, that no pains or expence ought to be omitted to put it in perfect order. It may possibly be alledged, that the French and our own vessels may provide us with sailors for such purposes as shall be necessary. To this it may be answered, that altho’ it is possible they may, yet they cannot execute the critical business of the minute water matters, so well as persons who will place their reputation upon the right execution of what shall be entrusted to them. Besides, the sailors may be otherways wanted, at the same time our demands for them may be the most pressing.
Our supplies could be conveyed to us through the sound, and in some measure down Hudsons river to a certain distance, and from thence by land carriage to Morrissania. A magazine must be established at Morris Town, to receive flour and other articles which may be brought from Pennsylvania, and from thence transported to such parts of the North

river—as shall be safe and most convenient to our army. To transport flour from Philadelphia and the various parts of Pennsylvania wholly by water, would be tedious and uncertain, if not hazardous. Our existence will depend so much on bread, which I presume will mostly be from that state, that the conveyance ought to be safe and regular, although the expences and trouble should be thereby exceedingly extended.
The point from which to commence our operations being determined, the intention must be kept a profound secret; and not a single demonstration of it, until all things shall be ready for forming a junction of the French and Continental troops, and then our movements ought to be as rapid as lightning, to prevent the enemy from strengthening himself in the places where we intend to strike. But if any previous movements could be made by which the enemy would be deceived, it might amply compensate for the trouble.
Providence, in Rhode Island, on many accounts of convenience of buildings and security from the enemy, would be a proper place for the French to establish their hospitals and deposit their heavy stores. But I should prefer Norwich, in Connecticut, on account of its being nearer to the seat of action. It would be as secure, tho’ not quite so convenient, as Providence. But wherever the hospitals are established, there must be every kind of produce the country affords procured for the refreshment of the sick, and all kinds of live stock and vegetables at the place where the troops shall land. It will be necessary to have large quantities of these articles in the first instance, as a means to conciliate the affections of our allies.
The principal article of ordnance stores of which we are deficient is powder, and we shall not have a sufficiency of that article, even if the quantity expected by the Alliance should arrive safe. And except we can borrow some of the different states we shall have rather a small allowance for the contingences of a siege.
The shot and shells in this state must be transported to such parts of the North River as shall be proper, relatively to their safety, and the situation of our army. Those in Pennsylvania to be brought round by water, if there shall be no probable danger from the enemy. The military stores that shall be procured in Massachusetts and Rhode Island to be also brought round by water, under the same circumstances, and deposited at New London, except such as may be wanted for immediate service. Those which shall be obtained from Connecticut and Springfield to be brought down the river and deposited in some place near its mouth, until they shall be called for.
An estimate of the material articles wanted in the ordnance department, and necessary for a siege, together with what we have in

possession, shall be made out as speedily as possible and laid before Your Excellency.
Your Excellency asks, How far, with safety to both armies, could the French troops act separately, or with a few Continental troops? In an operation against the enemy in New York I do not conceive it would be prudent, either for the French or us, to act separately. The perfect knowledge of the country, character, language, genius, and temper of the people, which most of our officers possess are circumstances of infinite importance in favor of a junction of forces, and cannot possibly be gained by the French troops, in any considerable degree, in the course of a campaign, the want of which might be of the most fatal consequences both to us and them.
I would propose that the French troops, as auxiliaries, form the left wings of the first and second lines and corps of reserve, commanded throughout by their own officers; and that all their out pickets have some Continental soldiers mixed with them, whose fidelity can be relied upon and a continental officer subordinate to the French officer commanding the picket. There might be some reasons adduced to support an opinion for the troops to act separately, but they are trivial, when compared with the safety of the armies.
These are the outlines of the general plan of operations, which, in my opinion, would be most proper for us to prosecute. If my sentiments should, in any considerable degree, accord with Your Excellency’s ideas on the subject, and you should wish to have any part explained or enlarged, I shall do it most willingly. I have the honor to be, with the most perfect Respect, and attachment, Your Excellency’s Humble Servant

H. Knox

